      Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 1 of 13




                            UNITED STATES DISTRICT COUT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


SONJA LANG,                                    §
     Plaintiff                                 §
                                               §
VS.                                            §      A CIVIL ACTION 6:20-cv-00653
                                               §
TEXAS DEPARTMENT OF                            §
CRIMINAL JUSTICE,                              §
     Defendant                                 §               A JURY IS DEMANDED


                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:


       COMES       NOW, SONJA LANG,                Plaintiff   herein,   complaining of TEXAS

DEPARTMENT OF CRIMINAL JUSTICE, Defendant herein (hereinafter referred to as

“Defendant,” “TDCJ,” or “Defendant TDCJ”), and in support would show the Court as follows:

                               I.     NATURE OF THE CASE

1.     This is an action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.,

for unlawful employment practices based on sex (gender), race, disability and retaliation.

2.     Plaintiff SONJA LANG (“Plaintiff,” or “Lang”) employed by Defendant TDCJ, alleges

that TDCJ discriminated against her on the basis of race and sex, then retaliated against her for

engaging in the protected activity of filing a complaint of discrimination based on race and sex.

This retaliation included harassment, hostile work environment, unfavorable and material

alterations to the terms and conditions of employment, unwarranted disciplinary actions, and

termination. Solely in the alternative, Lang alleges she suffered depression as a result of TDCJ’s

hostile work environment, and that TDCJ terminated her because it regarded her as disabled after

she had taken FMLA leave.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 1
       Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 2 of 13




                               II.   JURISDICTION AND VENUE

3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331, because this action

is based on Title VII, 42 U.S.C. §2000e, et seq., a federal statute, and other federal statutes

presenting a federal question. This Court also has jurisdiction pursuant to 28 U.S.C. §1337,

because the action is based on a federal statute regulating commerce. Finally, this Court has

jurisdiction over Plaintiff’s pendent state law claims arising out of the same conduct.

4.      Venue is proper in the Western District of Texas, Waco Division, pursuant to 28

U.S.C. §§1391(b)(2), because a substantial part of the events or omissions (Defendant’s unlawful

employment practices) giving rise to Plaintiff’s claims occurred in Marlin, Falls County, Texas,

located within the territory of the Waco Division.

                                       III.      PARTIES

5.      Plaintiff SONJA LANG is an individual residing in Falls County, Texas.

6.      Defendant TEXAS DEPARTMENT OF CRIMINAL JUSTICE is a state agency of the

State of Texas, which may be served with process, by serving its Executive Director, Bryan Collier,

at 861-B I-45 N., Huntsville, Texas 77320, or the Office of the Attorney General at 300 W. 15th

Street, Austin, Texas 78701.

                                         IV.     FACTS

     A) Lang’s Outstanding Career With TDCJ:

7.      From June 1, 1994, until at least 2017, Lang enjoyed a long and distinguished career with

TDCJ, during which Lang received favorable performance reviews, promotions, and raises. After

such dedicated service, favorable reviews, and a solid disciplinary record, Lang had no reason to

believe her job was in jeopardy, and in fact Plaintiff would show her job was not in jeopardy.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 2
        Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 3 of 13




      B) TDCJ’s Failure to Promote Lang to Captain and Lang’s Numerous EEO
         Discrimination and Retaliation Complaints:

8.       On numerous occasions between April 1, 2017, and September 4, 2018, Lang reported and

complained to the EEO office and various representatives of TDCJ that she was the victim of race

and sex (gender) discrimination (in having been passed over for captain, for example), and that

she was being subjected to retaliation for having previously complained of racial and sex (gender)

discrimination. Specifically, Lang filed complaints with Major Cordelia Miller (06/27/2017),

Caroline Herring (07/06/2017, 01/03/2018, and 07/20/2018) and Major Patricia Williams

(07/20/2018) alleging discrimination and retaliation.

      C) Retaliatory and Pretextual Disciplinary Actions / Termination:

9.       In July of 2018, Lang developed depression and took a short leave under the Family and

Medical Leave Act (FMLA). With the accommodation of this short leave and treatment, Lang was

still fully able to perform the essential functions of her job. Because Lang was required to disclose

the nature of her FMLA leave, TDCJ was aware of Lang’s condition. While Lang was on leave,

she was contacted by a co-worker indicating the co-worker had been asked to write some sort of a

statement about Lang. Lang was not able to ascertain the nature of the situation, she had not been

at work in several days because of her leave, and Lang hung up the phone unclear about what had

transpired. Ms. Lang then contacted a second co-worker to see if the second co-worker had any

information about what was going on. The second co-worker indicated that one of their supervisors

(Captain Bailey – one of the superiors against whom Lang had made an EEO complaint) had

approached the second co-worker and asked her to write a negative statement about Lang.

10.      Lang contacted her own supervisor about returning to work and was instructed to report

without her uniform. When she did, Lang was then notified for the first time that TDCJ was

investigating an alleged prior incident in which TDCJ contended Lang had uttered a curse word or



PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 3
      Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 4 of 13




used vulgar language while on duty. Lang denied the allegation because it was untrue, but TDCJ

not only proceeded to charge Lang with the alleged use of the curse word or vulgar language, it

also now charged Lang with having allegedly attempted to “tamper” with a witness (even though

TDCJ had never previously notified Lang any investigation was in progress). Ultimately, TDCJ

terminated Lang on or about September 4, 2018, by giving her the “option” to resign or be fired.

Lang would show the cursing and witness tampering allegations against her were false and

pretextual, and that the real reason for her termination was discrimination against her on the basis

of race and sex, and in retaliation for having complained about it. Alternative, Lang would show

that TDCJ terminated her because it regarded her as disabled after it became aware of her

depression, despite the fact that she was fully able to perform the essential functions of her job.

                V.      EXHAUSTION OF ADMINISTRATIVE REMEDIES

11.    Lang timely submitted a questionnaire/complaint to the Texas Workforce Commission

Civil Rights Division on or about March 1, 2019, within one hundred eighty (180) days and three

hundred (300) days of her termination, and within one hundred eighty (180) and three hundred

(300) days after the period of continuous retaliatory action of subjecting her to a hostile work

environment finally ended. In her questionnaire/complaint, Lang indicated she was the victim of

race, sex (gender) and disability discrimination, as well as retaliation, and she indicated her desire

to file a Charge of Discrimination, as well as her desire that her Charge be dual-filed with both the

Texas Workforce Commission’s Civil Rights Division (TWC CRD) and the Equal Employment

Opportunity Commission (EEOC).

12.    The Texas Workforce Commission prepared a Charge of Discrimination for Lang to sign,

and Lang executed it promptly on May 7, 2019. The Charge relates back to Lang’s initial inquiry,

which she was entitled to amend and perfect. The Charge was investigated by TWC under the




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 4
        Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 5 of 13




workshare agreement between TWC and the EEOC.

13.      When the Texas Department of Criminal Justice failed to resolve this matter at the

administrative level, TWC issued Lang a right to sue letter on or about May 20, 2020. Lang timely

files this lawsuit within sixty (60) days of receiving her TWC right to sue letter.

14.      The U. S. Department of Justice, Civil Rights Division also issued Lang a right to sue letter

on July 8, 2020, which was received on the same date by Lang and her attorney. Lang timely files

this Complaint within ninety (90) days of receiving her EEOC right to sue letter.

                                   VI.    CAUSES OF ACTION

      A) COUNT 1: Title VII Retaliation: Hostile Work Environment.

15.      Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs

1-14.

16.      Defendant TDCJ is an “employer” as defined under Title VII.

17.      Lang’s internal EEO complaints alleging discrimination on the basis of race and sex, as

well as her actions in pursuit of it, were all protected activity under Title VII of the Civil Rights

Act of 1964), 42 U.S.C. §2000e, et seq., as amended by the Civil Rights Act of 1991 (“Title VII”).

18.      Further, each and every subsequent grievance Lang filed with TDCJ – claiming that the

disciplinary actions being initiated against her were in retaliation for having filed the EEO

complaint – was a separate protected activity under Title VII.

19.      Title VII expressly prohibits discrimination based on race or sex, and it makes such

discrimination an unlawful employment practice. Lang’s internal EEO compliant, her actions in

pursuit of it, and her grievances described in the preceding paragraph all opposed such

discriminatory practices under Title VII.

20.      Title VII expressly prohibits an employer from retaliating against an employee because she




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 5
       Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 6 of 13




has opposed any practice made an unlawful practice by Title VII, because she has filed a charge,

or because she has testified, assisted or participated in any manner in an investigation, proceeding,

or hearing under Title VII. 42 U.S.C. §2000e-3.

21.    From April 1, 2017, until Lang’s termination on or about September 4, 2018, TDCJ

subjected Lang to a hostile work environment, including but not limited to hostility and arbitrary

behavior toward her EEO complaint, harassment, discipline, erratically fluctuating work hours,

verbal abuse, and unwarranted investigations against her.

22.    The reasons given for such actions taken against Lang were pretexts for retaliation and

were not the true reason. The true reason was retaliation for complaining about discrimination and

previous retaliation.

23.    Plaintiff need not prove that every TDCJ agent, employee or representative participating

in the creation of her hostile work environment had a retaliatory motive. Rather, in the alternative,

Plaintiff would show that one or more of those TDCJ actors did act out of an unlawful retaliatory

motive. Regardless of whether any or all of the other actors involved share this retaliatory motive,

Lang would show that any TDCJ agent’s, employee’s, or representative’s retaliatory motive is

imputed to TDCJ’s other actors because: 1) such TDCJ agents, employees, or representatives

committed acts of a retaliatory nature against Lang; 2) such TDCJ agents, employees, or

representatives intended those acts would cause Lang to suffer a hostile work environment or other

adverse employment action; and 3) such TDCJ agents, employees, or representatives actions

caused the hostile work environment or other adverse employment action, regardless of whether

such TDCJ agents, employees, or representatives with a retaliatory motive participated in the

hostile work environment.

24.    Lang hereby sues for retaliation in the form of a hostile work environment under Title VII.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 6
        Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 7 of 13




      B) COUNT 2: Title VII Retaliation: Termination

25.      Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs

1-24.

26.      Defendant TDCJ is an “employer” as defined under Title VII.

27.      Lang’s internal EEO complaint alleging discrimination on the basis of race, color and sex,

as well as her actions in pursuit of it, were all protected activity under Title VII of the Civil Rights

Act of 1964), 42 U.S.C. §2000e, et seq., as amended by the Civil Rights Act of 1991 (“Title VII”).

28.      Further, each and every subsequent grievance Lang filed with TDCJ – claiming that the

disciplinary actions being initiated against her were in retaliation for having filed the EEO

complaint – was a separate protected activity under Title VII.

29.      Title VII expressly prohibits discrimination based on race, color or sex, and it makes such

discrimination an unlawful employment practice. Lang’s internal EEO compliant, her actions in

pursuit of it, and her grievances described in the preceding paragraph all opposed such

discrimination.

30.      Title VII expressly prohibits an employer from retaliating against an employee because she

has opposed any practice made an unlawful practice by Title VII, because she has filed a charge,

or because she has testified, assisted or participated in any manner in an investigation, proceeding,

or hearing under Title VII. 42 U.S.C. §2000e-3.

31.      TDCJ retaliated against Lang by terminating her employment on or about September 4,

2018.

32.      The reasons given for Lang’s termination were pretexts for retaliation and were not the true

reason. The true reason was retaliation for complaining about discrimination and previous

retaliation.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   PAGE 7
        Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 8 of 13




33.      Plaintiff need not prove that every TDCJ agent, employee or representative participating

in Lang’s termination had a retaliatory motive, or that any ultimate decision maker(s) in Lang’s

termination had a retaliatory motive. Rather, in the alternative, Plaintiff would show that one or

more of those TDCJ actors did act out of an unlawful retaliatory motive. Regardless of whether

any or all of the other actors involved share this retaliatory motive, Lang would show that any

TDCJ agent’s, employee’s, or representative’s retaliatory motive is imputed to TDCJ’s other actors

because: 1) such TDCJ agents, employees, or representatives committed acts of a retaliatory nature

against Lang; 2) such TDCJ agents, employees, or representatives intended those acts would cause

Lang to suffer termination or other adverse employment action; and 3) such TDCJ agents,

employees, or representatives actions caused the termination or other adverse employment action,

regardless of whether such TDCJ agents, employees, or representatives with a retaliatory motive

participated in the hostile work environment.

34.      Lang hereby sues for retaliation in the form of termination under Title VII.

      C) COUNT 3: Tex. Labor Code Chapter 21 Retaliation: Hostile Work Environment.

35.      Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs

1-34.

36.      Defendant TDCJ is an “employer” as defined under Chapter 21 of the Texas Labor Code

(“Chapter 21”).

37.      Under Texas Labor Code §21.055, an employer commits an unlawful practice if the

employer retaliates or discriminates against a person who opposes a discriminatory practice, who

makes or files a charge of discrimination or files a complaint, or who assists or “participates in any

manner” in an investigation, proceeding or hearing. Lang’s internal EEO complaints alleging

discrimination on the basis of race and sex, as well as her actions in pursuit of it, were all protected




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   PAGE 8
       Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 9 of 13




activity under Chapter 21.

38.    Further, each and every subsequent grievance Lang filed with TDCJ – claiming that the

disciplinary actions being initiated against her were in retaliation for having filed the EEO

complaint – was a separate protected activity under Chapter 21.

39.    Chapter 21 expressly prohibits discrimination based on race or sex, and it makes such

discrimination an unlawful employment practice. Lang’s internal EEO compliant, her actions in

pursuit of it, and her grievances described in the preceding paragraph all opposed such

discriminatory practices under Chapter 21.

40.    Chapter 21 expressly prohibits an employer from retaliating against an employee because

she has opposed any practice made an unlawful practice by Chapter 21, because she has filed a

charge, or because she has testified, assisted or participated in any manner in an investigation,

proceeding, or hearing under Chapter 21.

41.    From April 1, 2017, until Lang’s termination on or about September 4, 2018, TDCJ

subjected Lang to a hostile work environment, including but not limited to hostility and arbitrary

behavior toward her EEO complaint, harassment, discipline, erratically fluctuating work hours,

verbal abuse, and unwarranted investigations against her.

42.    The reasons given for such actions taken against Lang were pretexts for retaliation and

were not the true reason. The true reason was retaliation for complaining about discrimination and

previous retaliation.

43.    Plaintiff need not prove that every TDCJ agent, employee or representative participating

in the creation of her hostile work environment had a retaliatory motive. Rather, in the alternative,

Plaintiff would show that one or more of those TDCJ actors did act out of an unlawful retaliatory

motive. Regardless of whether any or all of the other actors involved share this retaliatory motive,




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 9
        Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 10 of 13




Lang would show that any TDCJ agent’s, employee’s, or representative’s retaliatory motive is

imputed to TDCJ’s other actors because: 1) such TDCJ agents, employees, or representatives

committed acts of a retaliatory nature against Lang; 2) such TDCJ agents, employees, or

representatives intended those acts would cause Lang to suffer a hostile work environment or other

adverse employment action; and 3) such TDCJ agents, employees, or representatives actions

caused the hostile work environment or other adverse employment action, regardless of whether

such TDCJ agents, employees, or representatives with a retaliatory motive participated in the

hostile work environment.

44.      Lang hereby sues for retaliation in the form of a hostile work environment under Chapter

21.

      D) COUNT 4: Tex. Labor Code Chapter 21 Retaliation: Termination.

45.      Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs

1-44.

46.      Defendant TDCJ is an “employer” as defined under Chapter 21 of the Texas Labor Code

(“Chapter 21”).

47.      Under Texas Labor Code §21.055, an employer commits an unlawful practice if the

employer retaliates or discriminates against a person who opposes a discriminatory practice, who

makes or files a charge of discrimination or files a complaint, or who assists or “participates in any

manner” in an investigation, proceeding or hearing. Lang’s internal EEO complaints alleging

discrimination on the basis of race and sex, as well as her actions in pursuit of it, were all protected

activity under Chapter 21.

48.      Further, each and every subsequent grievance Lang filed with TDCJ – claiming that the

disciplinary actions being initiated against her were in retaliation for having filed the EEO




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 10
        Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 11 of 13




complaint – was a separate protected activity under Chapter 21.

49.      Chapter 21 expressly prohibits discrimination based on race or sex, and it makes such

discrimination an unlawful employment practice. Lang’s internal EEO compliant, her actions in

pursuit of it, and her grievances described in the preceding paragraph all opposed such

discriminatory practices under Chapter 21.

50.      Chapter 21 expressly prohibits an employer from retaliating against an employee because

she has opposed any practice made an unlawful practice by Chapter 21, because she has filed a

charge, or because she has testified, assisted or participated in any manner in an investigation,

proceeding, or hearing under Chapter 21.

51.      TDCJ retaliated against Lang by terminating her employment on or about September 4,

2018.

52.      The reasons given for Lang’s termination were pretexts for retaliation and were not the true

reason. The true reason was retaliation for complaining about discrimination and previous

retaliation.

53.      Plaintiff need not prove that every TDCJ agent, employee or representative participating

in Lang’s termination had a retaliatory motive, or that any ultimate decision maker(s) in Lang’s

termination had a retaliatory motive. Rather, in the alternative, Plaintiff would show that one or

more of those TDCJ actors did act out of an unlawful retaliatory motive. Regardless of whether

any or all of the other actors involved share this retaliatory motive, Lang would show that any

TDCJ agent’s, employee’s, or representative’s retaliatory motive is imputed to TDCJ’s other actors

because: 1) such TDCJ agents, employees, or representatives committed acts of a retaliatory nature

against Lang; 2) such TDCJ agents, employees, or representatives intended those acts would cause

Lang to suffer termination or other adverse employment action; and 3) such TDCJ agents,




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 11
        Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 12 of 13




employees, or representatives actions caused the termination or other adverse employment action,

regardless of whether such TDCJ agents, employees, or representatives with a retaliatory motive

participated in the hostile work environment.

54.      Lang hereby sues for retaliation in the form of termination under Chapter 21.

      E) COUNT 5: ADA and Chapter 21 Disability Discrimination: Termination.

55.      Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs

1-54.

56.      Defendant TDCJ is an “employer” as defined under the Americans With Disabilities Acts

of 1990, the ADA Amendments Act of 2008, and Chapter 21 of the Texas Labor Code.

57.      While depression, if severe enough, could constitute a “disability” within the definition provided

by Texas Labor Code §§ 21.002 and 21.0021, Lang would show the Court and jury that her condition

was treatable, that she sought and received all necessary treatment, and that she was at all times material

to this lawsuit fully capable of performing the essential functions of her job. To the extent, however, the

jury may find that TDCJ perceived, or regarded Lang as disabled because of her depression diagnosis

and terminated her for that reason, Lang’s termination then constitutes discrimination under the ADA,

the ADAAA, and Chapter 21. Plaintiff has a private cause of action and sues for disability discrimination

under 42 U.S.C. §12133 and Chapter 21.

                                   VII.    PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Sonja Lang respectfully requests the following relief:

             a. Grant a permanent injunction enjoining Defendant, its officers, successors,
                assigns and all persons in active concert or participation with Defendant,
                from retaliations against other employees who file complaints based on sex
                (gender), race, or color, who oppose such discriminatory practices, or who
                participate in or provide information in investigations of such complaints;

             b. Order Defendant to make Lang whole by reinstating her to her former
                position, with all seniority, salary, benefits, retirement eligibility and any
                other employee statuses completely restored;


PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 12
     Case 6:20-cv-00653-ADA-JCM Document 1 Filed 07/20/20 Page 13 of 13




          c. Order Defendant to make Lang whole by providing compensation for
             past and future pecuniary and economic losses resulting from
             Defendant’s unlawful practices described above, including but not limited
             to back pay, front pay, health and other fringe benefits and pecuniary harm
             resulting from the loss of such benefits, as well as the pecuniary harm to
             Lang’s retirement contributions, vesting, draw schedule, or any other
             pecuniary loss;

          d. Order Defendant to make Lang whole by providing compensation for non-
             pecuniary losses resulting from the unlawful practices described above,
             including but not limited to emotional pain, suffering, inconvenience, loss
             of enjoyment of life, humiliation, loss of self-esteem, loss of civil rights
             and nominal damages, in an amount to be determined at trial;

          e. Order Defendant to pay Lang’s litigation costs and expenses, including
             reasonable attorneys’ fees, expert witness fees, and pre-judgment and post-
             judgment interest; and

          f. Grant such further relief as the Court deems necessary and proper in the
             public interest.

                                     DEMAND FOR JURY

       Plaintiff demands trial by jury of all issues of fact raised by this Complaint.



                                              Respectfully submitted,




                                              Walter L. Taylor
                                              State Bar No. 19727030
                                              HART LAW FIRM, PLLC
                                              Wtaylor@thehartlawfirm.com
                                              6630 Colleyville Blvd, Suite 100
                                              Colleyville, Texas 76034
                                              Tel: (817) 329-7020
                                              Fax: (682) 292-7406

                                              ATTORNEYS FOR SONJA LANG




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 13
